Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-18 in the reply filed on July 05th, 2022 is acknowledged. Non-elected invention of Group II, claims 19-20 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-18 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 08th, 2020 and February 09th, 2021 have been considered by the examiner.

Drawings
The drawings filed on 069/08/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liao (US 2006/0087225, hereinafter as Liao ‘225).
Regarding Claim 1, Liao ‘225 teaches a light-emitting device comprising: 
5a first electrode (Fig. 3, (110); [0041]); 
a second electrode (Fig. 3, (170); [0041]) facing the first electrode; 
light-emitting units (Fig. 3, (320.1-320.N/340.1-340.N); [0040]-[0050]) in the number of n between the first electrode (110) and the second electrode (170); and 
a charge-generation unit(s) (Fig. 3, (330.1-320. (2N-1)); [0040]-[0050]) in the number of n-1 between the adjacent 10light-emitting units, wherein n is a natural number of 2 or more, the light-emitting units each comprise an emission layer, at least one of the charge-generation unit(s) comprises an n-type charge-generation layer (631; [0060]), a p-type charge-generation layer (632; [0060]), and an interlayer between 15the n-type charge-generation layer and the p-type charge-generation layer, the p-type charge-generation layer comprises a first material (host; [0065]) and a second material (dopant; [0065]), the first material comprises a hole-transporting organic compound, an inorganic insulation compound, or any combination thereof (see para. [0065]), 20the second material comprises at least one inorganic semiconductor compound (e.g. iodine, FeCl3, FeF3, SbCl5 …; [0066]), the interlayer (733; [0060]) consists of a third material, and the third material is selected from an inorganic semiconductor compound (e.g. metal compound layer…; [0069]).  

Regarding Claim 2, Liao ‘225 teaches the first material (host material) is equal to or greater in volume than the second material (dopant material) (e.g. “The combination of the p-type dopants is also useful to form the p-type doped organic layer (632). The p-type doped concentration is preferably in the range of 0.01-20 vol. %” ; [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao ‘225 as applied to claim 1 above.
Regarding Claim 3, Liao ‘225 teaches the second material (dopant material) is in the range of 0.01-20 vol. % (see para. [0066]); and the first material (host material) comprises a hole-transporting organic compound (see para. [0065]).
Thus, Liao ‘225 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a volume ratio of the first material to the second material is in a range of about 99:1 to about 80:20”. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the range of 0.01-20 vol. %, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Since Applicant has not disclosed that a volume ratio of the first material to the second material is in a range of about 99:1 to about 80:20 provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to ordinary skill in this art to use the range of 0.01-20 vol. % to obtain the invention as specified in claim 3 involves only routine skill in the art in order to provide a more efficiency light emitting diode device.

Regarding Claim 5, Liao ‘225 teaches a band gap of the third material (metal compound layer; [0069]) is about 2.5 eV or more.  (e.g. MoO3 band gap is 3.2 eV is greater than 2.5 eV).
Furthermore, it has been held to be within the general skill of a worker in the art to select a material with band gap is about 2.5 eV or more on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a material with band gap is about 2.5 eV or more for the third material in order to improve the performance/efficiency of the light emitting diode device.

Regarding Claim 6, Liao ‘225 teaches a lowest unoccupied molecular orbital (LUMO) energy level of the third material (733; [0069]) is about -4.5 eV to about -6.5 eV.  (e.g. WO3 material energy level is -0.77 eV is in the range of -4.5 eV to about -6.5 eV).
Furthermore, it has been held to be within the general skill of a worker in the art to select a material with lowest unoccupied molecular orbital (LUMO) energy level of the third material is about -4.5 eV to about -6.5 eV on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a material with lowest unoccupied molecular orbital (LUMO) energy level of the third material is about -4.5 eV to about -6.5 eV in order to improve the performance/efficiency of the light emitting diode device.

Regarding Claim 7, Liao ‘225 teaches the n-type charge-generation 20layer (631; [0061]) comprises a first fourth material (dopant) and a fifth material (host), the fourth material comprises an alkali metal, an alkaline earth metal, a lanthanoid metal, a transition metal, or any combination thereof (see para. [0062]), and the fifth material comprises at least one electron-transporting organic compound.  

Regarding Claim 8, Liao ‘225 teaches the third (733; [0069]) and fifth material (631; [0061]).
Thus, Liao ‘225 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a LUMO energy level of the fifth material is smaller than a LUMO energy level of the third material”.  
However, it has been held to be within the general skill of a worker in the art to select the materials with a LUMO energy level of the fifth material is smaller than a LUMO energy level of the third material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the material with a LUMO energy level of the fifth material is smaller than a LUMO energy level of the third material in order to improve the performance/efficiency of the light emitting diode device.

Regarding Claim 9, Liao ‘225 teaches the third (733; [0069]) and fifth material (631; [0061]).
Thus, Liao ‘225 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a difference between a LUMO energy level of the fifth material and a LUMO energy level of the third material is about 1 eV or less”.  
However, it has been held to be within the general skill of a worker in the art to select the materials with a difference between a LUMO energy level of the fifth material and a LUMO energy level of the third material is about 1 eV or less on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the material with a difference between a LUMO energy level of the fifth material and a LUMO energy level of the third material is about 1 eV or less in order to improve the performance/efficiency of the light emitting diode device.

Regarding Claim 10, Liao ‘225 teaches a light-emitting device comprising: 
5a first electrode (Fig. 3, (110); [0041]); 
a second electrode (Fig. 3, (170); [0041]) facing the first electrode; and
the light-emitting unit (Fig. 3, (320.1-320.N/340.1-340.N); [0040]-[0050]) comprises: 10an nth light-emitting unit between the first electrode (110) and the second electrode (170); and 
an (n-1)th light-emitting unit between the first electrode (110) and nth light-emitting unit; and
a (n-1)th charge-generation unit (Fig. 3, (330.1-320. (2N-1)); [0040]-[0050]) between the nth light-emitting unit and (n-1)th light-emitting unit, 15wherein the nth light-emitting unit comprises an nth emission layer, the (n-1)th light-emitting unit comprises an (n-1)th emission layer; 
an (n-1)th hole transport region is between the first electrode and the (n-1)th emission layer; an (n-1)th electron transport region is between the (n-1) th emission layer and the (n-1)th 20charge-generation unit; an nth hole transport region is between the (n-1)th charge-generation unit and the nth emission layer; and an nth electron transport region is between the nth emission layer and the second electrode, 25wherein the plurality of hole transport regions each independently comprise a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof, and -100-1184227 the plurality of electron transport regions each independently comprise a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (see para. [0052]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a (n-1)th charge-generation unit  between the nth light-emitting unit and (n-1)th light-emitting unit, 15wherein the nth light-emitting unit comprises an nth emission layer, the (n-1)th light-emitting unit comprises an (n-1)th emission layer; an (n-1)th hole transport region is between the first electrode and the (n-1)th emission layer; an (n-1)th electron transport region is between the (n-1) th emission layer and the (n-1)th 20charge-generation unit; an nth hole transport region is between the (n-1)th charge-generation unit and the nth emission layer; and an nth electron transport region is between the nth emission layer and the second electrode, 25wherein the plurality of hole transport regions each independently comprise a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof, and -100-1184227 the plurality of electron transport regions each independently comprise a hole blocking layer, an electron transport layer, an electron injection layer that can be arranged in any order involves only routine skill in the art. A person of ordinary skills in the art is motivated to perform the arrangement as above in order to provide a more efficiency light emitting diode device.

Regarding Claim 11, Liao ‘225 teaches the hole injection layer comprises a sixth material and a seventh material, the sixth material and the seventh material are different from each other, the sixth material comprises a halide of a lanthanoid metal, a halide of a 10transition metal, a halide of a late transition metal, tellurium, a telluride of a lanthanoid metal, a telluride of a transition metal, a telluride of a late transition metal (see para. [0069]), a selenide of a lanthanoid metal, a selenide of a transition metal, a selenide of a late transition metal, or any combination thereof, and the seventh material comprises a hole-transporting organic compound, (see para. [0065] and [0067]).  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a sixth material and a seventh material, the sixth material and the seventh material are different from each other on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the material with a sixth material and a seventh material, the sixth material and the seventh material are different from each other in order to improve the performance/efficiency of the light emitting diode device.

Regarding Claim 12, Liao ‘225 teaches the dopant material is in the range of 0.01-20 vol. % (see para. [0066]); and the first material (host material) comprises a hole-transporting organic compound (see para. [0065]).
Thus, Liao ‘225 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a volume ratio of the 20sixth material to the seventh material is in a range of about 1:99 to about 20:80”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a volume ratio of the 20sixth material to the seventh material is in the range of 1:99 to about 20:80, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Since Applicant has not disclosed that a volume ratio of the first material to the second material is in a range of about 99:1 to about 80:20 provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to ordinary skill in this art to use the range of 0.01-20 vol. % to obtain the invention as specified in claim 12 involves only routine skill in the art in order to provide a more efficiency light emitting diode device.

Regarding Claim 13, Liao ‘225 teaches the electron injection layer (see para. [0064]) comprises an eighth material, and the eighth material comprises a halide of an alkali metal, a halide of an alkaline earth metal, a halide of a lanthanoid metal, or any combination thereof (see para. [0062]-[0063]).  

Regarding Claim 14, Liao ‘225 teaches the electron injection layer consists of the eighth material (see para. [0062]-[0064]).  

Regarding Claim 15, Liao ‘225 teaches the electron injection layer (see para. [0062]-[0064]) further comprises a ninth material, the eighth material and the ninth material are different from each other, and the ninth material comprises an alkali metal, an alkaline earth metal, or any combination thereof.  

	Regarding Claim 16, Liao ‘225 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the eighth material is represented by Formula X, and the ninth material is represented by Formula Y: Formula X 15AnBm Formula Y C, wherein, in Formulae X and Y, A and C each independently comprise an alkali metal, an alkaline earth metal, a 20lanthanoid metal, or any combination thereof, B is a halogen, n and m are each independently an integer of 1 or more, to make the eighth material neutral, and A and C are different from each other”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the eight material is represented by Formula X, and the ninth material is represented by Formula Y: Formula X 15AnBm Formula Y C, wherein, in Formulae X and Y, A and C each independently comprise an alkali metal, an alkaline earth metal, a 20lanthanoid metal, or any combination thereof, B is a halogen, n and m are each independently an integer of 1 or more, to make the eighth material neutral, and A and C are different from each other on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the eight material represented by Formula X, and the ninth material is represented by Formula Y: Formula X 15AnBm Formula Y C, wherein, in Formulae X and Y, A and C each independently comprise an alkali metal, an alkaline earth metal, a 20lanthanoid metal, or any combination thereof, B is a halogen, n and m are each independently an integer of 1 or more, to make the eighth material neutral, and A and C are different from each other in order to improve the performance/efficiency of the light emitting diode device.

Regarding Claim 17, Liao ‘225 teaches the hole transport layer (632; [0060]) is in direct contact with the emission layer, the hole transport layer comprises a tenth material and an eleventh material, the tenth material and the eleventh material are different from each other, -102-1184227 the tenth material comprises at least one hole-transporting organic compound, and the eleventh material comprises a halide of an alkali metal, a halide of an alkaline 5earth metal, a halide of a lanthanoid metal, or any combination thereof (see para. [0065]-[0066]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the materials with the tenth material and the eleventh material are different from each other on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the materials with the tenth material and the eleventh material are different from each other in order to improve the performance/efficiency of the light emitting diode device.

Regarding Claim 18, Liao ‘225 teaches the electron transport layer is in direct contact with the emission layer (see para. [0060]-[0062]), the electron transport layer comprises a twelfth material and a thirteenth 10material, the twelfth material and the thirteenth material are different from each other, the twelfth material comprises at least one electron-transporting organic compound, and the thirteenth material comprises a halide of an alkali metal, a halide of an 15alkaline earth metal, a halide of a lanthanoid metal, or any combination thereof.  
Furthermore, it has been held to be within the general skill of a worker in the art to select the materials with the twelfth material and the thirteenth material are different from each other on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the materials with the twelfth material and the thirteenth material are different from each other in order to improve the performance/efficiency of the light emitting diode device.	
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liao ‘225 as applied to claim 1 above, and further in view of Lee (US 2016/0005991, hereinafter as Lee ‘991).
Regarding Claim 4, Liao ‘225 teaches the third material (733; [0060]) is an in10organic compound.  
Thus, Liao ‘225 is shown to teach all the features of the claim with the exception of explicitly the limitations: “the third material is an 10organic compound”.
However, Lee ‘991 teaches the third material (Fig. 1, (600); [0057]-[0060]) is an 10organic compound.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Liao ‘225 by having the third material is an 10organic compound in order to improve the efficiency and the lifetime properties of the organic light-emitting device and lower a driving voltage for driving the organic light-emitting device (see para. [0060]) as suggested by Lee ‘991.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2017/0263876 A1)			
Uesaka (US 2016/0043146 A1)		
Ushikubo (US 2014/0175418 A1)
Nowatari et al. (US 2011/0240971 A1)
Matsuura et al. (US 2006/0172147 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829